Citation Nr: 0329994	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-13 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran's income is excessive for purposes of 
eligibility for Department of Veterans Affairs (VA) improved 
pension benefits.  


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from July 1946 to June 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 determination by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Los 
Angeles, California.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
the issue has been completed.  

2.  The veteran's annual countable income exceeds the maximum 
annual income limitation for a veteran with no dependents.


CONCLUSION OF LAW

The veteran's countable annualized income is excessive for 
purposes of eligibility for VA improved pension benefits.  38 
U.S.C.A. §§ 1503, 1521, 5107 (West 2002); 38 C.F.R. §§ 
3.3(a)(3), 3.23(a), 3.271, 3.272 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed an application for improved pension 
benefits in June 2001.  He reported no disabilities on which 
the claim was made or treatment for any disability.  He 
reported being divorced and not having remarried, and he did 
not list any dependent children.  He listed a total net worth 
of $0.  He reported receiving $1,150 in monthly income from 
the Social Security Administration, beginning January 1, 
2001.  He denied any other income.  He denied any 
unreimbursed medical, legal, or other expenses.  

In September 2001 the RO notified the veteran that his 
application for disability benison benefits could not be 
granted because his income exceeded the limit for a veteran 
with no dependents.  The RO explained that the law provided a 
maximum annual disability pension limit of $9,304 for a 
veteran with no dependents.  The RO also explained that his 
income for VA purposes was $13,800 based on his monthly 
income from the Social Security Administration.  

The RO advised the veteran to reapply for pension if his 
income dropped or his medical expenses increased.  The RO 
notified him of his appellate rights and provided a toll free 
telephone number in the event he had any questions or needed 
assistance with his claim.  

The veteran filed a notice of disagreement in February 2002.  

In response the RO notified him in July 2002 of how the VA 
appellate process worked.  The RO again provided him a toll 
free telephone number in the event he had any questions or 
needed assistance with his claim.  The RO also advised him he 
could contact the VA in writing or visit the website 
(www.va.gov) for more information about veteran's benefits.  
The RO included a Statement in Support of Claim, VA Form 21-
4138, Authorizations for Release of Information, VA Forms 21-
4142, and a Medical History Form for completion and return to 
the RO.  The instructions in the forms indicate that VA would 
obtain any information in support of his claim for which he 
authorized its release.  

Later that month the veteran retuned the completed forms to 
the RO.  He stated he preferred the traditional appeal review 
process and he denied treatment for any conditions.  

The RO issued a statement of the case in August 2002.  The RO 
included the laws and regulations pertaining to entitlement 
to improved pension benefits and the actions that had been 
taken on his claim.  

The veteran filed a substantive appeal later that month.  He 
argued that his expenses exceeded the sum of his countable 
annual income and this resulted in a hardship on maintaining 
a reasonable quality of life.  He listed having excessive 
expenses related to care program (gas), lifeline discount, 
telephone and power and electric.  

In a September 2002 deferred rating decision the RO noted the 
veteran's statement in the substantive appeal that his 
expenses now exceeded his current countable annual income.  
The RO noted that additional development would be performed 
because the veteran did not specify which expenses made his 
income no longer excessive for VA pension.  

The RO forwarded an Income Pension Eligibility Verification 
Report, VA Form EVR #5, and a Medical Expense Report, VA Form 
21-8416, for completion.  

The RO received the completed forms from the veteran in 
November 2002.  In the Income Pension Eligibility 
Verification Report, VA Form EVR #5, the veteran reported 
that he was not married and did not have any dependent 
children.  He listed a total net worth of $523.  He reported 
receiving $1,181 in monthly income from the Social Security 
Administration, beginning June 1, 2001.  He denied any other 
income.  In both forms he reported having incurred no medical 
expenses.  

In March 2003 the RO obtained the veteran's Social Security 
Administration Data.  It shows the veteran had received a 
monthly income of $1,150 beginning in December 2002; $1,151 
beginning in July 2001; $1,181 beginning in December 2001; 
and, $1,197.70 beginning in December 2002 from the Social 
Security Administration.  It also shows the veteran paid a 
monthly Medical Insurance Premium of $58.70.  

Based on the additional information the RO continued the 
denial of eligibility for improved pension benefits based on 
excessive income.  The RO notified the veteran in a 
supplemental statement of the case in March 2003.  The RO 
included the additional evidence and the actions that had 
been taken on behalf of his claim.  The RO explained how the 
veteran's monthly Social Security Administration income for 
each period listed above exceeded the maximum annual 
disability pension limit provided by law.  

The RO also explained to him how his allowable unreimbursed 
medical expenses for monthly Medical Insurance Premiums, 
which were $220, did not change the fact that his income 
exceeded the maximum annual disability pension limits 
provided by law for each period in question.  The RO advised 
the veteran how he would be allowed a higher income limit 
based on disability and the fact that he could alternately 
apply for service-connected benefits based on any current 
disabilities that were service-related.  The RO provided him 
another Medical Expense Report, VA Form 21-8416, and 
additional Authorizations for Release of Information, VA 
Forms 21-4142, for his completion.  The evidence shows the 
veteran did not return any of the forms.  
Criteria

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  

Basic entitlement exists if the veteran's income is not in 
excess of the applicable maximum allowable pension rate 
specified in 38 C.F.R. § 3.23, as changed periodically and 
reported in the Federal Register.  38 U.S.C.A. § 1521; 38 
C.F.R. § 3.3(a)(3).  The maximum allowable pension rate is 
periodically increased from year to year.  38 C.F.R. § 
3.23(a).  The maximum rates for improved pension shall be 
reduced by the amount of the countable annual income of the 
veteran.  38 C.F.R. § 3.23(b); 38 U.S.C.A. § 1521.  

All payments of any kind or from any source, including 
salary, retirement or annuity payments, or similar income, 
which has been waived, shall be included in determining 
annual income, except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social 
Security income is not specifically excluded under 38 C.F.R. 
§ 3.272.  Such incomes are therefore included as countable 
income.  Medical expenses in excess of five percent of the 
maximum allowable pension rate, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of United States Court of Appeals for 
Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

Recently, the CAFC issued a decision which purports to 
overturn the CAVC's precedents in Karnas and Holliday.  See 
Kuzma v. Principi,__F.3d__, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  However, the Board notes that the CAFC's decision in 
Kuzma appears to be limited to the retroactive application of 
section 3(a) of the VCAA, which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).

In fact, the CAFC specifically stated that "section 3(a) of 
the VCAA does not apply retroactively", reaffirming its 
earlier holdings in Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  There is no indication that the CAFC intended Kuzma 
to completely overturn Karnas or Holliday.

In short, the Board finds that the CAVC's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  

In the case at hand, the duty to notify the veteran applies 
because VA has received a substantially complete application.  
38 U.S.C. § 5103(a); 38 C.F.R. §§ 3.159(b); 38 C.F.R. § 
3.159(a)(3) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In Quartuccio the CAVC held that the VCAA requires the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary.  16 Vet. App. at 187.  

The Secretary has promulgated, in addition to the statute, 
regulations relating to 38 U.S.C.A. § 5103(a).  The 
regulation, in pertinent part, reads: When VA receives a 
complete or substantially complete application for benefits, 
it will notify the claimant of any information and medical or 
lay evidence that is necessary to substantiate the claim.  VA 
will inform the claimant which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  

VA will also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  VA 
will inform the claimant which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b) 
(2003).  Quartuccio, 16 Vet. App. at 186.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  
In response to the veteran's June 2001 application for 
improved pension benefits the RO notified the veteran that 
his application for disability benison benefits could not be 
granted because his family income exceeded the limit for a 
veteran with no dependents.  The RO advised the veteran to 
reapply for pension if his income dropped or his medical 
expenses increased.  The RO notified him of his appellate 
rights and provided a toll free telephone number in the event 
he had any questions or needed assistance with his claim.  

In July 2002 the RO notified him in of how the VA appellate 
process worked.  The RO again provided him a toll free 
telephone number in the event he had any questions or needed 
assistance with his claim.  The RO also advised him he could 
contact the VA in writing or visit the website (www.va.gov) 
for more information about veteran's benefits.  The RO 
included a Statement in Support of Claim, VA Form 21-4138, 
Authorizations for Release of Information, VA Forms 21-4142, 
and a Medical History Form for completion and return to the 
RO.  The instructions in the forms indicate that VA would 
obtain any information in support of his claim for which he 
authorized its release.  

The RO provided the veteran the laws and regulations 
pertaining to entitlement to improved pension benefits and 
the actions that had been taken on his claim in the August 
2002 statement of the case.  In this case the RO has on 
several occasions provided the forms necessary for the 
veteran to complete his claim.  The RO also notified him on 
several occasions of the information needed to establish 
entitlement to improved pension benefits such as 
demonstrating that he had unreimbursed medical expense, which 
would lower his countable income.  

In doing so, VA satisfied the VCAA requirement that VA notify 
appellant as to which evidence was to be provided by him, and 
which would be provided by VA; the RO advised him that it 
would obtain all evidence identified and/or authorized for 
release.  38 C.F.R. § 5103(a) (West 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  In this case, the RO has 
assisted the veteran on several occasions by obtaining his 
annual countable income.  

The RO also assisted the veteran by obtaining his information 
from the Social Security Administration in order to ensure it 
had been calculated properly.  The veteran in this case does 
not dispute the amount of his countable annual income or his 
unreimbursed medical or other expenses, which would offset 
his countable income.  

In this case, the evidence already of record pertaining to 
veteran's countable annual income demonstrates that there 
exists no reasonable possibility that any further assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  


Eligibility for Improved Pension Benefits

The veteran seeks entitlement to improved pension benefits.  

Unfortunately, the undisputed evidence in this case shows 
that the veteran's annual countable income exceeds the 
maximum annual income limitation for a veteran with no 
dependents.  Consequently, his countable annualized income is 
excessive for purposes of eligibility for VA improved pension 
benefits.  

In his June 2001 application for improved pension benefits he 
reported being divorced and not having remarried, and he did 
not list any dependent children.  He reported receiving 
$1,150 in monthly income from the Social Security 
Administration, beginning January 1, 2001.  He denied any 
unreimbursed medical, legal, or other expenses.  The law in 
effect at that time provided a maximum annual disability 
pension limit of $9,304 for a veteran with no dependents.  
His income for VA purposes was $13,800, which exceeded 
maximum annual disability pension limit.  
The evidence from the veteran and from the Social Security 
Administration shows he received a monthly income of $1,181 
beginning in December 2001.  The law in effect at that time 
provided a maximum annual disability pension limit of $9,556 
for a veteran with no dependents.  His income for VA purposes 
was $14,172, which exceeded maximum annual disability pension 
limit.  

The evidence from the veteran and from the Social Security 
Administration shows he received a monthly income of 
$1,197.70 beginning in December 2002.  The law in effect at 
that time provided a maximum annual disability pension limit 
of $9,690 for a veteran with no dependents.  His income for 
VA purposes was $14,372.40, which exceeded maximum annual 
disability pension limit.  

The Board notes that the evidence from the Social Security 
Administration shows the veteran paid a monthly Medical 
Insurance Premium of $58.70.  However, even taking into 
account the allowance for unreimbursed medical expenses for 
monthly Medical Insurance Premiums, which were $220, would 
not change the outcome in this case for any period in 
question.  The veteran's income for VA purposes still 
exceeded maximum annual disability pension limit. 

For these reasons the Board finds that the veteran's annual 
countable income exceeds the maximum annual income limitation 
for a veteran with no dependents.  The evidence is not evenly 
balanced in this case and the Board concludes that the 
veteran's countable annualized income is excessive for 
purposes of eligibility for VA improved pension benefits.  38 
U.S.C.A. §§ 1503, 1521, 5107 (West 2002); 38 C.F.R. §§ 
3.3(a)(3), 3.23(a), 3.271, 3.272 (2003).


ORDER

Entitlement to improved VA pension benefits is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




